717 S.E.2d 375 (2011)
Mona COUSART, Individually and as the Guardian for Minor Carmen Cousart; and Cameron Cousart
v.
THE CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY, Carolinas Physicians Network, Inc., Charlotte Obstetrics and Gynecologic Associates, P.A., Jointly and Severally.
No. 77P11.
Supreme Court of North Carolina.
August 25, 2011.
Randall J. Phillips, Charlotte, for Mona Cousart and Carmen Cousart.
Harold Holmes, for Charlotte-Mecklenburg Hospital Authority et al.

ORDER
Upon consideration of the petition filed on the 22nd of February 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."